Citation Nr: 1535225	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-23 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Whether new and material evidence has been received to reopen a claim for service connection for tension headaches and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for gastritis and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus and if so, whether service connection is warranted.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a skin rash as secondary to the service-connected disability of hiatal hernia with gastroesophageal reflux disease (GERD) and if so, whether service connection is warranted.

7.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD) and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that in pertinent part denied entitlement to a TDIU.  

The Board notes that the RO issued a supplemental statement of the case on this issue, without ever having issued a statement of the case.  However, the Board finds the procedural error is harmless in light of the favorable decision being issued below.

In an October 2013 rating decision, the RO adjudicated claims identified on the cover page as issues 2-7.  The Veteran filed a notice of disagreement in September 2014, but no statement of the case has been issued.

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

The issues of whether new and material evidence has been received to reopen the claims for service connection for tension headaches, gastritis, bilateral hearing   loss, tinnitus, a skin rash, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection is in effect for somatoform disorder and depression with anxiety (rated as 70 percent disabling), and for hiatal hernia with gastroesophageal reflux disorder (GERD) (rated as 10 percent disabling), for a combined disability rating of 70 percent.

2. The Veteran has a bachelor's degree and a teaching certificate.

3. Resolving all doubt in the Veteran's favor, the competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unemployable as a result of his service-connected disabilities.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based 
upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for a psychological disorder (secondary to his service-connected GERD) rated as 70 percent disabling, and for GERD, rated as 10 percent disabling.  The Veteran's combined schedular rating is 70 percent.

In his initial TDIU claim, the Veteran reported that due to his then non-service connected psychological disorder, he was unable to perform any type of work.  Thereafter, in December 2014 the Veteran submitted a new Application for Increased Compensation Based on Unemployability indicating that he planned       to quit his teaching position later that month because of his service-connected disabilities.  The Veteran testified at his June 2015 hearing that he quit working in December 2014 as planned.

The evidence reflects that the Veteran's primary career was as a postal worker with the United States Postal Service (USPS).  Thereafter, the Veteran worked as an art teacher.  The record also indicates that the Veteran has a bachelor's degree and a teaching certificate.

During a VA esophageal conditions examination in October 2013, the examiner noted that the Veteran's hiatal hernia and GERD alone did not impact on his ability to work.  However, the examiner did note that the Veteran's GERD symptoms lead him to avoid others in the workplace and that the Veteran experienced mild daytime fatigue from interrupted sleep due to GERD.

Following a VA QTC (contract) examination conducted in March 2013, the examiner opined that the symptoms of the Veteran's psychiatric disorder resulted  in occupational and social impairment.  At that time the Veteran reported that he retired from his job with USPS because he was experiencing problems at work due to his frequent absences (related to emotional problems) and due to conflicts with his supervisor.  

Thereafter, at his June 2015 hearing the Veteran reported that he quit working 
as an art professor in December 2014 due to his service-connected disabilities.  Specifically, he reported that he frequently had to urgently use the washroom due to his GERD symptoms and that the symptoms of his GERD caused severe anxiety and embarrassment in the workplace.  The Veteran further reported that he was taunted for these symptoms by his co-workers.  The Board notes that the Veteran was tearful when recounting his work history during the hearing proceedings.  The Board also notes that the Veteran's reports that his service-connected disabilities interfered with his occupation are supported by a December 2014 statement provided by one of the Veteran's co-workers.

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert,   1 Vet. App. 54.  In making that determination, the Board has considered the Veteran's education, his primary employment history in positions with the public, and his level of disability due to his psychological disorder and GERD.  The combined effect of those disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  

Accordingly, the Board finds that the probative evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his service-connected disabilities.  Therefore, entitlement to a TDIU is granted.



ORDER

A total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



REMAND

With respect to the issues of whether new and material evidence has been received to reopen the claims for service connection for tension headaches, gastritis, bilateral hearing loss, tinnitus, a skin rash, and PTSD, the Board notes that these claims were denied in an October 2013 rating decision.  The Veteran submitted a notice of disagreement in September 2014, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of these claims for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case concerning the issues of whether new and material evidence has been received to reopen the claims for service connection for tension headaches, gastritis, bilateral hearing loss, tinnitus, a skin rash, and PTSD so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


